COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
EDWARD S. JINDRICH, JR.,                                         No. 08-20-00203-CV
                                                 §
                          Appellant,                               Appeal from the
                                                 §
v.                                                                383rd District Court
                                                 §
MICHAELA WEIHELE,                                              of El Paso County, Texas
                                                 §
                           Appellee.                            (TC# 2017DCM2926)

                                          O R D E R

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until October 23, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Kristina Voorhies Legan, the Appellee’s attorney, prepare

the Appellee’s Brief and forward the same to this Court on or before October 23, 2021.

       IT IS SO ORDERED this 23rd day of September, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.